 In the Matter of AIRTEMP DIVISION, CHRYSLER CORPORATION, EMPLOYERandINTERNATIONAL UNION OF ELECTRICAL, RADIO & MACHINE WORK-ERS,LOCAL 768, CONGRESS OF INDUSTRIAL ORGANIZATIONS (CIO),PETITIGNERSandUNITED ELECTRICAL, RADIO AND MACHINE WORK-ERS OF AMERICA (UE), LOCAL 768, INTERVENORCase No. 9-RC-695.-Decided April 14, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Alan A.Bruckner, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed. TheIntervenor's motion to dismiss the petition. on the ground, amongothers, that its contract with the Employer is a bar to this proceedingis denied for reasons indicated below.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent em-ployees of the Employer.3.The question concerning representation :In 1940 the United Electrical, Radio and Machine Workers ofAmerica (UE), hereinafter called UE, then affiliated with the C. I. 0.,became the certified bargaining representative of the employees ofthe Employer.Since 1941 UE and its Amalgamated Local 768 havebargained with the Employer for the employees here involved onthe basis of a series of contracts, the last of which is terminable onSeptember 15, 1950.The UE contends that this contract is a bar to apresent determination of representatives.The International Union89 NLRB No. 61.4484 AIRTEMP DIVISION,CHRYSLER CORPORATION449of Electrical, Radio & Machine Workers, Local 768, C. I. 0., here-inafter called IUE-CIO, contends,on the other hand, that the specialcircumstances of this case warrant setting the contract bar rule aside.and directing an immediate election.The Employer takes no positionwith regard to the contractbar issue.The record reveals that before November 10, 1949, the over-allmembership in UE Amalgamated Local 768 comprised an- estimated3,400 to 4,200 employees in approximately 20 plants of various em-ployers located in, and around the city of Dayton, Ohio. This pro-ceeding is concerned with the representation of 1 unit consisting ofabout 625 employees employed at the Employer's plant.On November 3, 1949, the Executive Board of UE Local 768 metand voted to recommend to the membership acceptance of a resolutionwhereby the local would disaffiliate from the UE and apply for acharter fromthe IUE-CIO.This action was taken following theexpulsion of the UE from the CIO on November 2, 1949.1 Thereafter,on November 10, 1949, UE Local 768 met in a specially called generalmembership meeting and voted to accept the resolution sponsored bythe Executive Board. For the convenience of all shifts of employeesthe meeting was held in 2 sessions,1 in the afternoon and another inthe evening.Estimates of those attending the meeting ranged from150 to 200 at the afternoon session and from 300 to 1,200 at the eveningsession.A register of those attending the evening session listed 1,131names.Althoughno record of the actual vote was taken,the evidenceindicates that a large percentage of the members present were in favorof the resolution.The meeting was publicized several days in advanceby notices on the plant bulletin boards, leaflets distributed before thegates, and by word of mouth. After the meeting Local 768 applied forand received a charter from the IUE-CIO.All of the former officersof the UE Local 768 have transferred their allegiance to and havecontinued in the same capacity as officers of IUE-CIO Local 768.On November 16, 1949, a group of employees met in the offices of theUE and elected temporary officers for UE Local 768 to replace thosewho had become officers of IUE-CIO Local 768. Since that date UELocal 768 has held additional meetings.Because of the events de-scribed above the Employer, while continuing to deduct checkoff dues,has refused to pay any money to either organization pending a legaldetermination of the issues.The Employer takes the position that itI See,General Motors Corporation,88 NLRB 450.At the 11th Constitutional Con-vention of the CIO in Cleveland,Ohio,the UE was expelled from the CIO and the IUE-CIOwas established to represent employees previously represented by the former organization. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDwill recognize whichever labor organization is certified by the Board asthe representative of its employees.The foregoing facts demonstrate that the normal bargaining rela-tionship between the Employer and the original contracting union hasbecome a matter of extreme confusion and uncertainty.Under thesecircumstances, as we have recently held,2 to find that the contractconstitutes a bar to an immediate election would seriously impederather than encourage the practice of collective bargaining at the Em-ployer's plant.Without passing on the property rights 3 or the collec-tive bargaining duties of the parties with reference to the current con-tract,we find that it isnot abar to a present determination ofrepresentatives.A question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate.for purposes of collective bargaining within the meaning -ofSection 9(b) of the Act :All `production and maintenance employees employed at the Em-ployer'sDayton, Ohio, plant, including tool and die makers, butexcluding guards, professional employees, office and clerical employees,foremen, assistant foremen, working and nonworking group leaders,inspectors, employees in the engineering department, and all super-visors.DIRECTION OF ELECTION 4As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 .and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation or2Boston Machine Works Company,89 NLRB 59.a A determination of the property rights of the parties is now pending in the State courtsof Ohio.By Order dated May 5, 1950, the Board granted the Intervenor,United Electrical,Radio andMachine Workersof America(UB), Local 768,permission to withdraw its namefrom the ballot. AIRTEMP DIVISION, CHRYSLER CORPORATION.451temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior .to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by International Union of Electrical, Radio & Machine Workers,Local 768, Congress of Industrial Organizations (CIO).889227-51-vol.80--30